The County of Guadalupe, s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2014

                                      No. 04-14-00497-CV

                                        David C. GOAD,
                                           Appellant

                                                v.

                          THE COUNTY OF GUADALUPE, Texas,
                                     Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1923-CV
                                William Old, Judge Presiding


                                         ORDER

         Appellant appeals a judgment signed June 2, 2014. Appellant did not file a timely
motion that would have extended the appellate timetable. See TEX. R. CIV. P. 329b(g); TEX. R.
APP. P. 26.1(a). Thus, the notice of appeal was due July 2, 2014, or a motion for extension of
time to file the notice of appeal was due fifteen days later on July 17, 2014. See TEX. R. APP. P.
26.1, 26.3. Appellant did not file a timely notice of appeal or a motion for extension of time to
file the notice of appeal. However, on July 7, 2014, appellant filed a notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (Tex. 1997). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal timely. See id.; TEX. R. APP. P. 26.3,
10.5(b)(1)(C); see also Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989).

        We therefore ordered appellant to file in this court a written response offering a
reasonable explanation for failing to file the notice of appeal timely or establishing that the
notice was timely filed. We advised that if appellant failed to satisfactorily respond within the
time provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3(a), (c). We also stayed
all deadlines in this matter are suspended until further order of the court.
        On November 12, 2014, appellant filed the requested response. We have reviewed the
response and find the explanation provided by appellant for the untimely filing of the notice of
appeal is reasonable. See Verburgt, 959 S.W.2d at 615. Accordingly, we ORDER the deadlines
in this appeal reinstated. At the time of our Verburgt order, the clerk’s record had been filed —
there is no reporter’s record. Thus, appellant’s brief is now due. We ORDER appellant to file
his brief in this court on or before December 18, 2014.

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court